Citation Nr: 1826444	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-36 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension (claimed as a heart condition).

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a head injury, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1978 and from September 1979 to June 1981.

This case comes on appeal to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts.  

The Veteran testified at a hearing before the undersigned in January 2018.  A transcript is of record.

The issue of entitlement to service connection for residuals of a head injury on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 1983 rating decision, the RO denied service connection for residuals of head injuries, to include a burn scar and a nervous disorder.

2.  In an unappealed July 2004 rating decision, the RO denied service connection for residuals of head injuries, to include a neck disorder and a neurological condition, and found that new and material evidence had not been submitted to reopen the claim for service connection for residuals of burns to the forehead.

3.  Since the November 1983 and July 2004 rating decisions, additional evidence has been received that relates to an unestablished fact necessary to substantiate the service connection claim for residuals of head injuries.

4.  On January 17, 2018, at his January 2018 Board hearing, prior to the issuance of a Board decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for diabetes and entitlement to service connection for hypertension (claimed as a heart condition).


CONCLUSIONS OF LAW

1.  The RO's November 1983 and July 2004 rating decisions are final and binding based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 , 3.160, 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).

 2.  New and material evidence has been received since the November 1983 and July 2004 rating decisions to reopen the service connection claim for residuals of head injuries.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for withdrawal of a substantive appeal have been met for the claim for entitlement to service connection for diabetes.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal have been met for the claim for entitlement to service connection for hypertension (claimed as a heart condition).  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a November 1983 rating decision, the RO denied service connection for residuals of head injuries, to include a burn scar and a nervous disorder.  In a July 2004 rating decision, the RO denied service connection for residuals of head injuries, to include a neck disorder and a neurological condition, and found that new and material evidence had not been submitted to reopen the claim for service connection for residuals of burns to the forehead.  The Veteran did not appeal either rating decision.  Accordingly, the November 1983 and July 2004 rating decisions are final, and new and material evidence is therefore required to reopen the claim(s).  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.156(a); 20.1103 (2017).

Since the prior, final rating decisions, new and material evidence has been received concerning the issue of entitlement to service connection for residuals of head injuries in the form of the Veteran's sworn testimony at his January 2018 Board hearing and additional VA medical treatment records.  Therefore, reopening is warranted.


Withdrawals

On January 17, 2018, at his January 2018 Board hearing, prior to the issuance of a Board decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for diabetes and entitlement to service connection for hypertension (claimed as a heart condition).

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204 (b)(3).  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  Id.

The withdrawal of these issues was made by the appellant on the record at his January 2018 Board hearing.  The Board has not yet issued a final decision concerning the claims currently on appeal.  Thus, the criteria are met for withdrawal of the claims of entitlement to service connection for hypertension (claimed as a heart condition) and entitlement to service connection for residuals of a head injury.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105 (d) (2012).  Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.


ORDER

New and material evidence having been received, the claim for service connection for residuals of head injuries is reopened.

The appeal for the claim of entitlement to service connection for diabetes is dismissed.

The appeal for the claim of entitlement to service connection for hypertension (claimed as a heart condition) is dismissed.


REMAND

At his January 2018 Board hearing, the Veteran testified that during his active service he experienced two separate incidents that caused him to suffer head trauma to the same area of his head.  During the first incident, he was hit in the back of the head by some metal from an explosion.  The second incident occurred while the Veteran was on the back of a chow truck that took off while he was resting on it.  As a result of falling off the truck, he struck his head on the same side that he had injured during the first incident.  He stated that he has two stitch marks and a lump on the back of his head that are still present, and he testified he has been dealing with pain, to include back pain and throbbing neck pain, ever since these incidents.  He has also experienced numbness in his back, buttocks, and lower limbs.  The Veteran believes he has somehow suffered nerve damage from the incident and that his pain and numbness are due to the falls he experienced during active service.

Indeed, his STRs from September 1980 detail an incident with a gas stove.  He was diagnosed with a first degree burn to the forehead.  Additionally, his STRs show complaints of headaches in October 1980, and in April 1981, he sought treatment for a lump on the back of his head that he had had for approximately six months.  The examiner ruled out a cyst.  Imaging results showed a prominent occipital protuberance without evidence of pathology present.  No intracranial pathology was identified.  Furthermore, the Veteran submitted a claim for his headaches and for a lump on the back of his head that he said were from a head injury in July 1981, one month after he separated from his active service.  He also detailed his in-service fall from the truck during a July 1983 VA examination, which is also documented by other VA examinations during the 1980s and early 1990s.  VA treatment records dated November 1985 note that the Veteran took leave from his employer due to a head injury.  See November 1985 Neurology Consult, received December 1991 at 5-6.  Furthermore, current medical records show he was assessed for chronic daily headaches on the background of a prior TBI in addition to neck tension.  See June 2011 Neurology Consult, received September 2011 at 11.  The record also mentions trigger points along his cervical spine that cause pain.  See id at 12.  His post-service treatment records also mention his accident in the military.  See e.g., May 2004 Optometry Note, received June 2004 at 1 (noting in addition to suffering facial injuries, a piece of the oven's door hit the Veteran in the back of the head); December 2001 Primary Care Outpatient Note, received April 2004 at 1 (noting that the Veteran experienced a head injury during his active service).  The Board notes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  Accordingly, the Board finds the record supports the Veteran's account he gave at his hearing.

The Veteran has not been provided with an examination relating to his claim for entitlement to service connection for residuals of a head injury.  Given the Veteran's January 2018 testimony and the medical records, the Board finds that an examination and opinion are needed to help determine whether the Veteran experiences residuals of a head injury and whether these residuals are related to his active service.  As a result, on remand, the RO should schedule the Veteran with an examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records (to include all archived records) from the Jamaica Plain, West Roxbury, Springfield, and Northampton VA treatment facilities, dated from June 1981 to the present.

2.  Make arrangements to obtain the Veteran's complete treatment records from the private doctor that treats him through MassHealth. See January 2018 Hearing Transcript.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to identify all residuals of his in-service head injuries.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).

(a)  The examiner(s) should specifically determine whether the Veteran suffers the following, as a result of his in-service head injuries:  scar on his posterior scalp and/or left side of the skull, cervical spine disorder, lumbar spine disorder, neurological disorder (neuropathy) of the extremities, burn scars, psychiatric disorder, and encephalopathy/brain disorder with blackout spells and memory loss.

In developing the opinion(s), the examiner should consider the following:

* The Veteran's service treatment records showing burns to his face on September 11, 1980, when a stove exploded.

* Although not documented in the service treatment records, it is conceded that the Veteran fell off a water truck and hit his head in September 1980.

* The July 14, 1981, VA treatment record showing that the Veteran reported that he had been very nervous since he got out of service.  He was diagnosed as having an anxiety state.  Also noted was a nodular scar on his posterior scalp.

* The July 1983 VA examination report showing complaints of blackout spells and an abnormal EEG dated September 20, 1983.

* The July 1985 VA examination report showing complaints of occipital pain radiating down the cervical spine and shoulders and transient paresthesias in the right arm, accompanied by an abnormal EEG.

* The July 1985 VA examination report showing complaints of hand numbness accompanying headaches. 

* The July 1991 VA examination report showing complaints of sharp, shooting pain in the cervical spine area; findings of a small, healed scar on the left side of the skull; and a cervical spine x-ray suggesting cervical muscle spasm.

* The May 2004 VA Brain and Spinal Cord examination report showing diagnoses of status post head trauma, status post burn on the face with hyperpathia to pin over the healed burn on the left face; and status post traumatic encephalopathy with memory loss.

* The May 2004 VA Mental Disorder examination report showing a diagnosis of a major depressive disorder, recurrent, moderate, secondary to head injury. 

* The A June 13, 2011 VA neurology consultation showing post-burn changes; large amount of occipital muscle tension with trigger points of pain in the paraspinal muscle along C4-7 with a notation of cervicogenic muscle tension headache.

(b)  The examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current cervical spine disorder, lumbar spine disorder, and/or neuropathy of the extremities was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected headaches and occipital exostosis.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


